206 Ga. 304 (1950)
57 S.E.2d 77
LEDFORD
v.
HILL.
16915.
Supreme Court of Georgia.
January 9, 1950.
J. V. Poole and J. C. Bell, for plaintiff.
Thomas G. Lewis, for defendant.
WYATT, Justice.
This case originated by an application for the processioning of an alleged disputed land line. A protest was filed by an adjoining landowner. The issue thus raised was tried by a jury in the superior court and a verdict found "in favor of Ben E. Hill and in favor of the boundary line between the parties as shown by the return of the processioners." It is clear that the only question involved was the location of a disputed land line. This being true, the Court of Appeals and not the Supreme Court has jurisdiction of this case. See Elkins v. Merritt, 146 Ga. 647 (92 S.E. 51); Grobli v. Foreman, 171 Ga. 712 (156 S.E. 622); Edenfield v. Lanier, 203 Ga. 348 (46 S. E. 2d, 582).
The case is therefore
Transferred to the Court of Appeals. All the Justices concur.